LAW and MEDIATION OFFICES HENRY C. CASDEN 77-, SUITE E PALM DESERT, CALIFORNIA 92211 TELEPHONE:760.989.4030 FACSIMILE:760.406.5799 Founding Member Mediation Panel Riverside County Superior Court Graduate Straus Institute for Alternative Dispute Resolution By Facsimile (703) 813-6967 By Edgar Filing April 20, 2011 Mr. Donald Field U.S. Securities and Exchange Commission treet, N.E. Washington, D. C. 20549 Re: Empire Global Gaming (“EGGI”) Registration Statement on Form S-1Amendment 8 Filed: April 18, 2011 File No. 333-169531 Dear Mr. Field: This letter is written in response to your comment letter to EGGI dated April 19, 2011 Pursuant to your comment number 2, we have made the changes to the Accountants Consent exhibit 23.1. We look forward to obtaining an effective date of the registration statement as soon as possible.Thank you. Very truly yours, /s/ HENRY C. CASDEN HENRY C. CASDEN cc:Client
